EXHIBIT 15.1 November 1, 2010 Alexander’s, Inc. 210 Route 4 East Paramus, New Jersey 07652 We have reviewed, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the unaudited interim financial information of Alexander’s, Inc. and subsidiaries for the nine-month periods ended September 30, 2010 and 2009, and issued our report dated November 1, 2010. As indicated in such report, because we did not perform an audit, we expressed no opinion on that information.
